CHAPA, Justice,
concurring.
I concur in the results of the majority opinion.
I agree that the court abused its discretion because there is uncontroverted medical evidence in the record of appellant’s illness which made her unable to travel and comply with the deposition setting. See Martinez v. Rutledge, 592 S.W.2d 398, 401 (Tex.App.—Dallas 1979, writ ref’d n.r.e.). Further, there is no showing in the record that appellant willfully avoided the deposition or acted in bad faith. See Snowden v. Republic Supply Co., 239 S.W.2d 201, 204 (Tex.Civ.App.—Dallas 1951, writ ref’d n.r.e.).